Title: To George Washington from Major General Nathanael Greene, 7 March 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir.
            Morris Town March 7th 1780.
          
          Inclosed are returns of articles wanted for the use of Colo. Sheldon’s & Moylan’s Regiments of Dragoons which have been demanded of Mr Hubbard the Deputy Quarter Master General of the State of Connecticut who has written to me for instructions in the business. Will your Excellency please to give order in the matter. The Swords Pistols and Cartouch boxes, I should suppose ought to be provided by the ordinance department. Indeed the Board of War once gave me a hint that the whole provision for the horse belonged to that Department; but would not give any directions in the matter or provide any means by which they might be furnished.
          If there is any way that they could be supplied without our assistance, I should be glad of it, as our means are far less than the demands upon us.
          I wish for an answer as soon as convenient, as I am desirous of answering Mr Hubbard by this post. I am with great respect Your Excellency’s Most Obedient Humble Servt
          
            Nath. Greene Q.M.G.
          
        